DETAILED ACTION
	This Office Action, based on application 16/985,348 filed 5 August 2020, is filed in response to applicant’s amendment and remarks filed 25 August 2022.  Claims 1-20 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 25 August 2022 in response to the Office Action mailed 25 May 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the amended features that clarify the difference between segments and chunks such that segments have a fixed size and chunks have an unfixed size as now recited in exemplary Claim 1.  
On Page 7, 4th ¶, the applicant discusses the amended subject matter in view of DAYAL.  First, the applicant alleges the Office Action equates DAYAL’s ‘snapshots’ to ‘segments’. In response, the Office relied upon the teaching of deduplicating between snapshots as being analogous to ‘reading segments’ since any deduplication process between snapshots requires the reading and comparison of data.  The Office has updated the rejection of record to clarify its position that DAYAL’s ‘snapshots’ are analogous to the claimed ‘data at a point in time’ and DAYAL’s ‘offsets’ analogous to the claimed ‘segments’.  As noted in the rejection below, DAYAL is directed to maintaining snapshots of data in a storage system and replicating the snapshots to cloud storage.  DAYAL further teaches data is stored in unit sizes different between local and cloud storage, and cloud storage unit sizes are configurable.  As such, the Office maintains DAYAL teaches the additional features incorporated into the claims.
On Page 7, 5th ¶, the applicant discusses the amended subject matter in view of HAN; the Office does not rely upon HAN for disclosing the amended subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 2, 8, 9, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAYAL et al (US Patent 11,086,545) in further view of HAN et al (US PGPub 2012/0110287).

With respect to Claims 1 and 11, DAYAL discloses a method/medium, comprising: 
generating a backup of data for a point in time (Col 38, Lines 19-28 – Snapshot S1 {analogous to ‘data for a point in time’} is a snapshot of a file of a virtual machine corresponding to a later point-in-time of Snapshot S0; Col 38, Lines 43-44 – Replication of Snapshot S1 to the cloud bucket is initiated), wherein each segment has a fixed size (Col 5, Lines 30-50 – “storage systems 104, 106, and 108 store data at 8KB units … a local storage system usually stores data in fixed sized logical blocks that are small enough to enable efficient deduplication”), by:
performing a synchronization process by reading segments (Col 38, Lines 43-49 – Snapshot S1 is de-duplicated {the de-duplication analogous to ‘reading segments’} against Snapshot S0; Col 38, Lines 28-32 – the storage system stores data at a granularity of 8KB and stores a mapping to a data value  at each 8KB offset {each offset analogous to a ‘segment’}) and
during the synchronization process, generating a delta journal, wherein the delta journal includes chunks corresponding to data overwritten by writes applied to segments that are yet to be synchronized by the synchronization process (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 to produce an S1 chunk list of data to be uploaded to the cloud bucket in order to upload Snapshot S1 {analogous to a ‘generating a delta journal’} to the cloud bucket; “in deduplicating snapshot S1 1604 against snapshot s0 1612, the difference in data stored between snapshot S1 1604 of the storage system 1602 needs to be considered at the 1MB boundaries {each 1MB boundary analogous to ‘chunks’} that are associated with the granularity/unit at which cloud bucket 1610 stores data”), wherein each chunk has an unfixed size (Col 5, Lines 34-50 – “It is not suitable to store a large VM snapshot as a single object or a blob at object store server 102, since it may be too large, so as a logical block size, which is sometimes referred to as a ‘chunk size’, must be selected for the object store”; Col 18, Lines 19-25 – “data of a logical snapshot … is split into data chunks of, defined by a pre-determined and configurable, cloud bucket size, e.g. 1 MB; chunks are not ‘fixed’ since the chunk size is configurable);
loading metadata (Fig 16, S0 L1 Chunk List Object 1614) associated with the delta journal (Fig 16, Snapshot S0 1612 – after being generated, the delta journal S1 becomes the ancestor snapshot S0 in which descendant snapshots may then be generated) stored in cloud storage (Fig 16, Cloud Bucket 1610 {analogous to ‘cloud storage’} Col 4, Lines 34-38 – snapshots comprise a point-in-time copy of a set of data; snapshots may be generated as delta representations of a previous snapshot {‘snapshot’ analogous to a ‘delta journal’}; Col 38, Lines 52-56 – the chunk list objects associated with Snapshot S0 is downloaded from the cloud bucket to the storage system {analogous to ‘loading metadata’}), wherein the delta journal and segments are associated with the backup that corresponds to the point in time (Col 4, Lines 45-50 – the process of replicating a local storage snapshot to the cloud may be referred to as a backup; Fig 16, Snapshot S0 comprises chunks {analogous to ‘segments’} at offsets {e.g. 0, 1M, 2M, 3M, …} of the snapshot); 
processing the delta journal to create new delta journals that are based on offsets and segment indexes of the chunks included in the delta journal (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 {analogous to ‘processing the delta journal’} to produce an S1 chunk list of data to be uploaded to the cloud bucket in order to upload Snapshot S1 {analogous to a ‘new delta journal’} to the cloud bucket); 
grouping the new delta journals based on the segment indexes (Col 39, Lines 29-31 – the S1 chunk list comprises entries to be uploaded to the cloud bucket, with each entry corresponding to a chunk); 
overwriting the segments based on the new delta journals such that first chunks included in the chunks and associated with a particular segment are applied at the same time (Col 39, Lines 31-46 – data chunk associated with name M was uploaded to the cloud bucket as a new L0 data chunk object while no mappings in the range of 1MB to 2MB offset thus no new data chunks were uploaded for the range of offsets).
DAYAL may not explicitly disclose generating a backup of data for a point in time based on a bitmap, wherein each entry in the bitmap corresponds to a segment of the data and each marked bit corresponds to a segment that has changed in the data, by: performing a synchronization process by reading segments of the data corresponding to the marked bits.
However, HAN discloses generating a backup of data for a point in time based on a bitmap, wherein each entry in the bitmap corresponds to a segment of the data and each marked bit corresponds to a segment that has changed in the data, by: performing a synchronization process by reading segments of the data corresponding to the marked bits (¶[0039] – if a new snapshot for a point of time is needed, a new snapshot delta may be created to indicate changes since taking of a prior snapshot via a bitmap or some other data structure.)
DAYAL and HAN are analogous art because they are from the same field of endeavor of snapshot lineage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DAYAL and HAN before him or her, to modify the process to generate the chunk list of DAYAL to include a bitmap as taught by HAN.  A motivation for doing so would have been to maintain a data structure to track changes between snapshots instead of comparing data between snapshots simplifying the deduplication process.  Therefore, it would have been obvious to combine DAYAL and HAN to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 12, the combination of DAYAL and HAN disclose the method/medium of each respective parent claim.
DAYAL further discloses removing the delta journal from storage (Col 9, Lines 6-25 – the storage system includes a reclamation engine configured to reclaim snapshot data at a bucket of an object store).

With respect to Claims 8 and 18, the combination of DAYAL and HAN disclose the method/medium of each respective parent claim.
DAYAL further discloses removing the delta journal from the cloud storage (Col 9, Lines 6-25 – the storage system includes a reclamation engine configured to reclaim snapshot data at a bucket of an object store).  

With respect to Claims 9 and 19, the combination of DAYAL and HAN disclose the method/medium of each respective parent claim.
DAYAL further discloses wherein the backup corresponds to a point-in-time after the new delta journals are applied to the segments (Col 4, Lines 45-50 – the process of replicating a local storage snapshot to the cloud may be referred to as a backup; Fig 16, Snapshot S0 comprises chunks {analogous to ‘segments’} at offsets {e.g. 0, 1M, 2M, 3M, …} of the snapshot).

Claims 3-7, 10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAYAL in further view of HAN and KUMAR et al (US Patent 10,452,453).

With respect to Claims 3 and 13, the combination of DAYAL and HAN discloses the method/medium of each respective parent claim.
DAYAL and HAN may not explicitly disclose generating a graph from the segments and the delta journal associated with the backup.
However, KUMAR discloses generating a graph from the segments and the delta journal associated with the backup (Col 2, Lines 41-43 – a representational management service may generate a graph representation indicating the various relationships between the block devices and snapshots).
DAYAL, HAN, and KUMAR are analogous art because they are from the same field of endeavor of snapshot management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DAYAL, HAN, and KUMAR before him or her, to modify the storage service of the combination of DAYAL and HAN to include graphical representations of data as taught by KUMAR.  A motivation for doing so would have been to provide a visual depiction of the relationships between data to a user.  Therefore, it would have been obvious to combine DAYAL, HAN, and KUMAR to obtain the invention as specified in the instant claims.

With respect to Claims 4 and 14, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses looping the segments and looping the new delta journals (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 to produce an S1 chunk list of data to be uploaded to the cloud bucket in order to upload Snapshot S1 to the cloud bucket).

With respect to Claims 5 and 15, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses wherein looping the segments includes persisting data of the segments in memory and wherein looping the new delta journals includes downloading the chunks identified in the new delta journals, persisting the chunks in the memory, and determining segment indices for the chunks (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 to produce an S1 chunk list of data to be uploaded to the cloud bucket {analogous to ‘persisting the chunks in the memory’} in order to upload Snapshot S1 to the cloud bucket).  

With respect to Claims 6 and 16, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses wherein some of the chunks are associated with more than one index (Col 18, Lines 26-36 – two cloud snapshots may reference the same chunk object in their chunk list).  

With respect to Claims 7 and 17, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses applying the chunks to the segments in memory and storing the segments in the cloud storage (Col 39, Lines 31-46 – data chunk associated with name M was uploaded to the cloud bucket as a new L0 data chunk object).  

With respect to Claims 10 and 20, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses performing a snapshot to obtain the backup (Fig 16, Cloud Bucket 1610 {analogous to ‘cloud storage’} Col 4, Lines 34-38 – snapshots comprise a point-in-time copy of a set of data; snapshots may be generated as delta representations of a previous snapshot {‘snapshot’ analogous to a ‘delta journal’}).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure further teach file delta journaling systems that may have a file system that uses data block sizes different from the native block sizes of disks, where the block sizes may be configurable and implemented with variably sized data blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137